Citation Nr: 1002749	
Decision Date: 01/19/10    Archive Date: 02/01/10

DOCKET NO.  09-00 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include depression.

2.  Entitlement to service connection for a chronic headache 
disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1984 to 
February 1985 and from January 1987 to October 1988.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 2008 by the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO).

The Board notes that at his August 2009 hearing the Veteran 
initiated informal service connection claims for (i) the 
residuals of an in-service nose injury and (ii) for a right 
hand disorder.  Hearing Trans., p. 26.  The Board refers 
these matters to the RO for appropriate action.


FINDINGS OF FACT

1.  The Veteran did not have any psychiatric disorder, 
headache disorder, or any similar infirmity at the time he 
entered active duty.

2.  The Veteran complained of, and was treated for, 
depression and headaches, while on active duty.  

3.  The Veteran has current diagnoses of depression and a 
chronic headache disorder.

4.  The most probative medical evidence tends to suggest 
there is a connection between the Veteran's in-service 
depression and his currently diagnosed depression.  

5.  The only medical opinions of record suggest the Veteran's 
current chronic headache disorder is related to his military 
service and depression.  


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the Veteran's 
favor, the criteria for service connection for depression are 
met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1133 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).  

2.  The criteria to establish service connection for a 
chronic headache disorder are met.  38 U.S.C.A. §§ 1101, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered the Veteran's claim with respect to 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100 et. Seq..  Given the favorable outcome of 
below, no conceivable prejudice to the Veteran could result 
from this adjudication.  In this regard, the agency of 
original jurisdiction will be responsible for addressing any 
VCAA notice defect with respect to the rating and effective 
date elements when effectuating the award.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

Criteria & Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veterans who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
psychoses, are presumed to have been incurred in service if 
manifested to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1133; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.  The Board also notes that 
secondary service connection on the basis of aggravation is 
permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service- 
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

Acquired psychiatric disability

The analysis here may be stated briefly.  As indicated above, 
the Veteran had active duty service from August 1984 to 
February 1975 and from January 1987 to October 1988.  A July 
1988 service treatment record documents the Veteran's first 
complaints of, and treatment for, depression and suicidal 
ideation, and at this time he was diagnosed with an 
adjustment disorder with mixed features of emotion and 
conduct.  The Veteran sought follow-up treatment for this 
disorder again in July 1988 and it is noted that the Veteran 
continued to feel distress, but his mood was improved; 
nevertheless, his diagnosed adjustment disorder with mixed 
emotional features was continued.  On the Veteran's September 
1988 separation Report of Medical History, he reported (i) 
frequent trouble sleeping, and (ii) depression and excessive 
worry, and the military medical professional noted the 
Veteran's July 1988 suicidal gestures and psychological 
treatment in July 1988.  

The Board notes that there are three medical opinions of 
record related to the Veteran's service connection claim, 
each diagnosing the Veteran with a depressive disorder, but 
of varying opinions.  

In a January 2008 VA opinion, the examiner found no direct 
link between the Veteran's current depression and his 
military service, however, provided an opinion that the 
Veteran's current depression was at least as likely as not 
related to his in-service depression and suicidal ideation.  
The examiner then provided a revised February 2008 opinion, 
indicating the Veteran's depression in-service was likely due 
to pre-service psychological problems and related his current 
depression to a post-service back injury.  

In an effort to support his claim, the Veteran submitted an 
August 2009 opinion from his primary care physician, opining 
that his current depression was related to military service.  
Presented with these varying medical opinions, it is the 
Board's duty to weigh, analyze and determine the probative 
value assigned each of these opinions.  See Owens v. Brown, 7 
Vet. App. 429, 433 (1995).

With respect to the VA medical opinions, the Board finds the 
January 2008 opinion of greater, or minimally of equal, 
probative value as the February 2008 revised opinion.  
Although, the examiner's January 2008 opinion does provide a 
caveat that the Veteran's in-service depression and suicidal 
ideation were "not necessarily proven to have had there 
onset during active duty," the opinion still provides, at 
least, a probable connection between the Veteran's currently 
diagnosed depression and his in-service depression and 
suicidal ideation based on the evidence of record.  What is 
more, no psychiatric disorder was noted during the Veteran's 
first period of service, or on his December 1986 entrance 
examination; as such, absent clear and unmistakable evidence 
to the contrary, the Veteran is presumed to have been 
psychologically sound at the time he entered service.  
38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. § 3.304(b).  
Importantly, the February 2008 revised opinion fails to 
provide clear and unmistakable evidence to support any 
conclusion that the Veteran's in-service depression existed 
prior to service.  In any event, there is no requirement that 
the Veteran's depression have been caused by his military 
service, it need only be established that the "particular 
injury or disease resulting in [a current] disability, was 
incurred coincident to service."  38 C.F.R. § 3.303(a).  In 
light of these factors, the Board finds the January 2008 VA 
examiner's opinion to have greater, or at a minimum equal, 
probative value as the February 2008 revised opinion.  

In sum, the Board notes that the evidence of record confirms 
the Veteran's complaints of, and treatment for, depression 
in-service and his current diagnosis with a depressive 
disorder.  Additionally, the most probative medical opinions 
of record weigh in favor of the Veteran's claim, or minimally 
are of equal weight as those against the claim.  Accordingly, 
the Board, resolving all reasonable doubt in favor of the 
Veteran, finds that the criteria to establish service 
connection for depression are met.  

Chronic headache disability

Once again, the analysis may be stated briefly.  At the time 
of his entry into active duty, no chronic headache disorder 
or similar condition was noted.  An April 1988 service 
treatment record documents the Veteran's complaints of, and 
treatment for, a headache and a head laceration, after an in-
service head injury.  At this time, the Veteran was 
prescribed Motrin and returned to active duty.  In May 1988, 
the Veteran again sought treatment for headaches, related to 
the aforementioned head injury, and he was again given 
medication for his headaches.  Although no headache disorder 
is noted on the Veteran's September 1988 separation 
examination, the Veteran provided credible and competent 
testimony as to continued symptomatology, since the April 
1988 incident, at his August 2009 Board hearing.  Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); Savage v. 
Gober, 10 Vet. App. 488, 496-97 (1997); see also Hearing 
Trans., pp. 35-37.  In January 2008, a VA examiner diagnosed 
the Veteran with a chronic headache disorder and opined that 
it was as likely as not that this current disorder was 
related to the Veteran's in-service depression and suicidal 
ideation, noting that factors such as anxiety, depression, 
and overuse of pain medication are factors that increase the 
likelihood of developing chronic daily headaches.  The 
Veteran has also submitted an August 2009 statement from his 
private physician opining that his current headache 
disability is related to military service.  

Given the in-service onset of a headache disability, the 
presence of currently diagnosed chronic headache disorder, 
the Veteran's credible statements related to continuity of 
symptomatology, and medical opinions arguably relating the 
current disability to events in the Veteran's military 
service, the Board concludes that the criteria to establish 
service connection for a chronic headache disability are met.  


ORDER

Entitlement to service connection for depression is granted.

Entitlement to service connection for a chronic headache 
disorder is granted.



____________________________________________
M.W. KREINDLER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


